                                                                                           FILED
                                                                                  2019 Dec-09 AM 10:26
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

MORRIS LEON BLEDSOE,                       )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )            Civil Action Number
                                           )         4:18-cv-01242-AKK-JHE
WARDEN CARLA JONES, et al.,                )
                                           )
       Defendants.                         )

                          MEMORANDUM OPINION

      The magistrate judge filed a report recommending the court grant Defendants’

motion for summary dismissal, doc. 5, and dismiss Bledsoe’s petition for a writ of

habeas corpus, doc. 1, with prejudice due to his claims being time-barred under 28

U.S.C. § 2244(d)(1)(A). See doc. 8. No objections have been filed.

      After careful consideration of the record in this case, including the magistrate

judge’s report, the court hereby ADOPTS the magistrate judge’s report and

ACCEPTS his recommendation.

      DONE the 9th day of December, 2019.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE
